                                       1   ROGER M. MANSUKHANI (SBN: 164463)
                                           DAVID L. JONES (SBN: 112307)
                                       2   STEVEN R. INOUYE (SBN: 245024)
                                           GORDON REES SCULLY MANSUKHANI, LLP
                                       3   633 West Fifth Street, 52nd Floor
                                           Los Angeles, CA 90071
                                       4   Telephone: (213) 576-5000
                                           Facsimile: (213) 680-4470
                                       5

                                       6   Attorneys for Defendants
                                           Moore Law Firm, A.P.C., Tanya E. Moore,
                                       7   Kenneth Randolph Moore, Ronald D. Moore,
                                           Zachery M. Best, Marejka Sacks, Mission Law
                                       8   Firm, A.P.C., Elmer Leroy Falk, Geoshua
                                           Levinson, Rick D. Moore, West Coast Casp and
                                       9   ADA Services, and Ronny Loreto
                                      10
                                                                     UNITED STATES DISTRICT COURT
                                      11
Gordon Rees Scully Mansukhani, LLP




                                                                    EASTERN DISTRICT OF CALIFORNIA
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13
                                           FATEMEH SANIEFAR                                 CASE NO. 1:17-cv-00823-LJO-BAM
                                      14
                                                                      Plaintiff,            DECLARATION OF WHITNEY LAW
                                      15                                                    IN SUPPORT OF DEFENDANTS’
                                                 vs.                                        MOTION FOR SUMMARY
                                      16                                                    JUDGMENT/ SUMMARY
                                           RONALD D. MOORE, TANYA E. MOORE,                 ADJUDICATION
                                      17   KENNETH RANDOLPH MOORE, MAREJKA
                                           SACKS, ELMER LEROY FALK, ZACHARY
                                      18   M. BEST, MOORE LAW FIRM, a California            Date:    November 14, 2019
                                           Professional Corporation, MISSION LAW            Time:    8:30 a.m.
                                      19   FIRM, a California Professional Corporation,     Dept:    4
                                           GEOSHUA LEVINSON, RICK D. MOORE,                 Judge:   The Hon. Lawrence J. O’Neill
                                      20   WEST COAST CASP AND ADA SERVICES, a
                                           California Corporation, RONNY LORETO, and
                                      21   DOES 1 THROUGH 100, inclusive
                                      22                              Defendants.
                                      23

                                      24

                                      25

                                      26
                                      27

                                      28                                              -1-
                                                DECL. WHITNEY LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                             ADJUDICATION
                                       1          I, Whitney Law, declare as follows:

                                       2          1.       I am over the age of 18 years, and a resident of the State of North Carolina. I am

                                       3   not a party to this action. I have personal knowledge of the following facts and if called as a

                                       4   witness, could and would testify competently thereto.

                                       5          2.       From January 2013 to the present, I have worked for the Moore Law Firm, P.C. (as

                                       6   well as when it became Mission Law Firm, A.P.C.) as a paralegal. I worked in the firm’s office

                                       7   in San Jose, California until July 2016 when I moved to North Carolina. I have since worked

                                       8   remotely for the firm from my home in North Carolina.

                                       9          3.       Prior to working for the Moore Law Firm, I worked as a paralegal for approximately
                                      10   four years doing primarily employment law.

                                      11          4.       Since early in my employment with the Moore Law Firm, I have been responsible
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   for receiving and reviewing information sent to the law firm (via mail, email, or sometimes
      Los Angeles, CA 90071




                                      13   facsimile) from clients about their visits to businesses, including their receipts, questionnaires

                                      14   and/or notes about their visits. I would also send clients a letter stating that their claims would be

                                      15   investigated.

                                      16          5.       If any clients did not provide very clear or detailed notes, I would contact the clients

                                      17   by telephone to find out what problems they had experienced. I would also take notes of the

                                      18   barriers mentioned by the clients in our conversations.

                                      19          6.       There were also times when our office manager, Meylin Solozobal, would
                                      20   interview the clients on the phone about their visits to a business and provide me notes of her

                                      21   conversations with them. There were also some clients with whom I would exchange emails about

                                      22   their experiences at the business rather than speaking to them on the phone.

                                      23          7.       From the information obtained from a client, I would prepare a “Barrier Memo”

                                      24   which included a summary of the conditions the client complained about having encountered at a

                                      25   business that interfered with his or her access because of the client’s disability.

                                      26          8.       After I completed a “Barrier Memo”, I would send it to one of the law firm’s
                                      27   investigators, and request that they visit the business to observe and photograph the conditions on

                                      28                                                     -2-
                                                 DECL. WHITNEY LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                              ADJUDICATION
                                       1   the Barrier Memo, and indicate whether or not the barriers identified by the client were valid. The

                                       2   firm’s investigators included Geoshua Levinson, Rick Moore, and Robert Ferris Investigations.

                                       3          9.      Specifically, from January 2013 to July 2014, I would set a task using the firm’s

                                       4   Clio legal management software (“Clio”) for Geoshua Levinson (“Josh”) to visit a business after

                                       5   I had reviewed the client’s receipt, questionnaire and/or notes of their visit to a business. I would

                                       6   then upload the Barrier Memo to a Dropbox folder for Josh to download. Sometimes I would also

                                       7   email Josh or talk to him about the project. In general, it would take Josh about a month or two to

                                       8   complete each investigation given the volume of investigations he was tasked to do.

                                       9          10.     From July 2014 on, I would notify Josh by email (instead of using Clio) for each
                                      10   case needing investigation. Josh would generally upload his photos to Dropbox after he conducted

                                      11   his investigations. In addition, Josh would upload a completed Barrier Memo with his findings to
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Dropbox or give it to me personally when he would be at the law firm office. There were also
      Los Angeles, CA 90071




                                      13   times I would also discuss Josh’s completed Barrier Memos with him in person after I had received

                                      14   and reviewed them.

                                      15          11.     I began working with another investigator Rick Moore (“Rick”) in approximately

                                      16   December 2014. As with Josh, I would normally email Rick a list of the prefiling investigations

                                      17   that were needed after my review of client receipts and questionnaires/notes. Generally, I would

                                      18   also email Rick a copy of my Barrier Memo for him to complete after his investigation. Other

                                      19   times, I would put the Barrier Memos into a Dropbox folder where he could download them. After
                                      20   Rick completed his investigation, he would upload the completed Barrier Memos and his

                                      21   photographs to Dropbox.

                                      22          12.     From January 2013 to May 2013, shortly after joining the Moore Law Firm, I

                                      23   created a checklist for client intakes. This checklist explains the process of receiving receipts and

                                      24   notes/questionnaires from clients, opening files, drafting letters to clients advising that their

                                      25   information had been received, how to contact the client if needed for more information, drafting

                                      26   the Barrier Memo from the client’s information, arranging for an investigation of the business,
                                      27   evaluating the information provided, rejecting cases if appropriate and how to process rejections,

                                      28                                                   -3-
                                                 DECL. WHITNEY LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                              ADJUDICATION
                                       1   drafting complaints if the case was accepted, and similar tasks. I later provided this same checklist

                                       2   to other staff in the firm who were hired and whose responsibilities included client intake. Attached

                                       3   to the Appendix as Exhibits 4-2, 4-3, 4-25 to 4-51 is a true and correct copy of the checklist. This

                                       4   checklist accurately represents the process I go through when client information is received, and

                                       5   how I have trained other staff at the Moore Law Firm to do the same, with the exception of the

                                       6   items that refer to printing or making hard copies of documents as the firm now maintains mostly

                                       7   paperless files

                                       8          13.        From January 2013 on, I also maintained a database of cases clients sent in in order

                                       9   to track the progression of cases through investigation, rejection or filing, and resolution, and to
                                      10   generate reports regarding the same. I first began using the database around the time I started

                                      11   working for the Moore Law Firm in January 2013, and have continued to update it ever since.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Attached to the Appendix as Exhibit 8 is a true and correct copy of the database I have created,
      Los Angeles, CA 90071




                                      13   with a filter applied and redactions showing Ron Moore’s rejected cases through today’s date. The

                                      14   Exhibit 8 correctly sets forth my itemization of the rejected cases from Ronald Moore. Other than

                                      15   the redactions, the Exhibit 8 is a true and correct copy of the relevant portion of the database that

                                      16   I maintain and continually update.

                                      17          14.        Based upon my review of relevant documents, and consistent with my memory, on

                                      18   or around April 21, 2014, I received and reviewed Ronald Moore’s completed questionnaire and

                                      19   receipt from his visit to Zlfred’s on April 14, 2014, the date shown both on the receipt and reflected
                                      20   in Ronald Moore’s questionnaire. Attached to the Appendix as Exhibit 9-3 and Exhibit 9-6 to 9-7

                                      21   are true and correct copies of the documents I received and reviewed, namely the receipt and

                                      22   questionnaire.

                                      23          15.        After receiving and reviewing the documents provided by Ronald Moore, I opened

                                      24   the matter for the firm. I also prepared the Barrier Memo for Zlfred’s by summarizing the barriers

                                      25   Ronald Moore noted on his questionnaire. Thereafter, I tasked Josh to do the prefiling investigation

                                      26   of Zlfred’s and saved the Barrier Memo in Dropbox for him to download. Attached to the
                                      27   Appendix as Exhibit 9-9 to 9-10 is a true and correct copy of the Barrier Memo I created for

                                      28                                                     -4-
                                                 DECL. WHITNEY LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                              ADJUDICATION
                                       1   Zlfred’s.

                                       2           16.     After I received the completed Barrier Memo and photographs from Josh’s visit to

                                       3   Zlfred’s, I instructed a legal assistant to draft the complaint, which I reviewed and sent it to Tanya

                                       4   Moore for her final review. Appendix as Exhibit 9-11 to 9-12 is a true and correct copy of the

                                       5   completed Barrier Memo I received from Josh.

                                       6           17.     After I received Tanya Moore’s approval of the Zlfred’s complaint, I asked

                                       7   paralegal David Guthrie to send the complaint to Ronald Moore for his review, obtain Ronald

                                       8   Moore’s verification, prepare the cover sheet and summons, file the complaint, and have it served

                                       9   along with the required documents.
                                      10           18.     In my nearly seven years of working at the Moore Law Firm and Mission Law

                                      11   Firm, all cases were initiated after the firm receives a request to file a lawsuit from a client and the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   client provides a receipt or other information about his or her visit. I have never requested that
      Los Angeles, CA 90071




                                      13   anyone investigate any business for ADA violations or barriers unless a client has already provided

                                      14   the firm with information confirming his or her prior visit. I would never send an investigator to

                                      15   a business to evaluate ADA violations without a client first having gone there, and I have never

                                      16   received any direction or instructions from anyone at the Moore Law Firm, Mission Law Firm, or

                                      17   anyone else to do so.

                                      18           19.     In my nearly seven years of working at the Moore Law Firm and Mission Law

                                      19   Firm, I have never seen or heard anything that would lead me to believe that our clients have not
                                      20   personally visited the businesses which they sued. In fact, the practice of the firm has always been

                                      21   to thoroughly investigate a client’s claims, and to be sure that his or her visit was well documented,

                                      22   and that his or her claims warranted filing a lawsuit. The rejection letters that are sent fully validate

                                      23   this procedure since there are many cases the law firm does not accept.

                                      24           20.     I have always understood my responsibilities to include ensuring that only fully

                                      25   meritorious claims are pursued on behalf of our clients. From fully documenting the client’s visit,

                                      26   to verifying his or her claims, to satisfying ourselves that the client will return to the business, the
                                      27   firm has always insisted on very thorough investigation and verification of client’s claims.

                                      28                                                     -5-
                                                 DECL. WHITNEY LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                              ADJUDICATION
                                       1          21.     I have never met or communicated with Ronny Loreto in any fashion.

                                       2

                                       3          I declare under penalty of perjury under the laws of the State of California and the United

                                       4   States of America that the foregoing is true and correct. This declaration was signed by me in

                                       5   Hillsborough, North Carolina, on the date set forth below.

                                       6                                                Whitney Law
                                           Dated: Oct 8, 2019                           Whitney Law (Oct 8, 2019)
                                       7                                                Whitney Law
                                       8

                                       9
                                      10

                                      11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28                                                   -6-
                                                 DECL. WHITNEY LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                              ADJUDICATION
